MacIntyre, J.,
dissenting. “The language employed in section 11 of the motor-vehicle act approved August 23, 1927 (Ga. L. 1927, p. 226), providing that a motor-vehicle shall not be operated upon any public street or highway ‘at a speed that is greater than is reasonable and safe/ is so indefinite as to render that part of the act void. It was therefore error for the court to instruct the jury in the language of that part of the statute.” Poole v. State, 47 Ga. App. 303 (3) (170 S. E. 309). In Howard v. State, 151 Ga. 845, 847 (108 S. E. 513), Justice Beck, in discussing a similar statute, said: “The instruction of the trial court embodying the part of the statute here held to be invalid was therefore error. Nor can we hold that it was not hurtful error, as one of the material issues under the evidence in the trial of this defendant was whether he was doing an unlawful act at the time the automobile driven by him struck and killed the decedent. If the language of the statute is so indefinite as to make it void, then the instructions could only confuse the jury and tend to prevent a clear understanding of what particular act would or would not be criminal. The part of the statute held to be invalid should not be given in charge to the jury in the trial of a criminal case involving issues like the present one, as it can not help the jury to determine the criminality of the acts charged, and can only tend to confuse them.” I think, therefore, that this charge was not only error but harmful error, and that the judge erred in overruling the motion for a new trial.